Title: [August 1769]
From: Washington, George
To: 




Augt. 1st. Set out from Chs. Wests. Dined at Snickers and got to Mr. W[arne]r Washington’s abt. 5 Oclock.


   
   Edward Snickers (d. 1791) settled at a site near Buck Marsh Run in Frederick (now Clarke) County, where he later built his home, Springfield. Snickers’ Gap in the Blue Ridge Mountains was named after him. Warner Washington was living in Frederick (now Clarke) County, probably on the 3,000–acre plot he purchased in 1770 from his brother-in-law, George William Fairfax. On this land was built Warner’s home, Fairfield, a few miles northwest of Snickers’s ordinary.



 


2. Remaind there all day. Mr. Washington returnd from Winchester in the Afternoon.
 


3. At Mr. Washington’s all this day also.
 


4. Still at Mr. Washington’s. Mr. Thurston & Lady dining there. Note I was detained this day & yesterday by the Waggon’s which had my Goods in for the springs loosing 2 Hs.


   
   After stopping at Mount Vernon in mid-February of 1768, Thruston had attended the March meeting of the Frederick Parish vestry, Frederick County, where he offered to take the vacant rectorship. The vestry, having given Walter Magowan nine months to take orders, asked Thruston to come back in November. In May 1768 Thruston bought more than 1,000 acres of land in Frederick (now Clarke) County, located between Snickers’ Gap and Warner Washington’s home, Fairfield. Thruston returned to the Frederick Parish vestry in Nov. 1768, accepted an offer of the rectorship, and resigned his post in Petsworth Parish, Gloucester County, the following month. His “Lady” was Ann Alexander Thruston, his second wife, whom he had married in 1766.




   
 


5. Prosecuted our Journey to the springs (by Jacob Hites). Bated at Opeekon and lodged at Joshua Hedges.


   
   Jacob Hite, son of Jost Hite, was a resident of Frederick County. In 1772 he became a justice of the peace of newly formed Berkeley County. Hite married Frances Madison Beale, aunt of President James Madison, and moved with his family to South Carolina in 1773, where most were killed by Indians during the Revolution.



 


6. Arrivd at the Springs about One Oclock & dind w. Colo. F[airfa]x.
 


7. Rid out into the Country to seek a good Pasture for my Horses & engagd to send them to one John Higgens’s.
 


8. Sent my Horses to the above place with the Coachman.
 


9. Mr. Barcley dined with us—& Mr. Maze.



   
   John Barclay was an Anglican clergyman who came to Virginia by 1756 and was for a brief time in charge of Cumberland Parish, Lunenburg County. Some time before 12 Oct. 1760 he was appointed to All Hallows Parish, Anne Arundel County, Md., and in 1763 to St. Luke’s Parish, Queen Anne County, Md. In 1761 Barclay was named one of the commissioners to run the line between Maryland and Pennsylvania. On 4 May 1768, he married Rachel Goldsborough, daughter of Nicholas and Sarah Goldsborough of Maryland (rightmyerNelson Waite Rightmyer. Maryland’s Established Church. Baltimore, 1956., 158–59).



   
   Robert Mease (or Maze) was an Alexandria merchant and a partner in the mercantile firm of McCrea & Mease.



 


10. Mr. Barcley dined with us again as did Mr. Power and Mr. Geo. Thornton.


   
   George Thornton, of Spotsylvania County, one of Charles Washington’s brothers-in-law, married Mary Alexander in 1773. A prominent businessman in Fredericksburg for many years, he was a partner about 1772–74 with William Triplett of King George County in two stores, one in Fredericksburg and one in nearby Falmouth. After 1777 he was a partner with other gentlemen in a Fredericksburg brewery (crozier [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 330, 344, 381). Appointed a major in the Spotsylvania County militia 16 Nov. 1780, he died soon afterwards, reportedly “from drinking cold water on a forced march” (wilsonGeorge Wilson. “Historical and Genealogical Notes: Gen. Posey-Thornton-Adams, etc.” William and Mary Quarterly, 1st ser., 6 (1897–98): 65–68., 66).



 


11. Lord Fairfax & Colo. Geo. Fairfax dined with us.
 


12. Mr. Barclay dined with us this day also.
 


13. We dined with Lord Fairfax.
 


14. Colo. Loyd, Mr. Cadwallader & Lady, Mrs. Dalton & Daughter & Miss Terrett dind with us.

   
   
   Col. Edward Lloyd III (1711-1770) was of a prominent Maryland family and one of a long line of Edward Lloyds of Wye House, Talbot County, Md. He was married in 1739 to Anne Rousby of Patuxent, Md. He had been a member of the Maryland General Assembly, a member of the council, and receiver general of the province. He was in ill health at the time of this visit and died a few months later. His daughter Elizabeth had been married the previous year to John Cadwalader (1742–1786), of Philadelphia.



   
   Mrs. Dalton is the wife of Capt. John Dalton of Alexandria and the daughter of Thomas Shaw (d. 1777). Miss Terret is probably a daughter of William Henry Terret (d. 1758), of Fairfax County, an original member of the Fairfax County court in 1742 and clerk of the Truro Parish vestry 1745–55.



 


15. Had my Horses brought in to carry Colo. Loyd as far as Hedges on his return home & rid with him as far as Sleepy Creek. Returnd to Dinner & had Mr. Barclay & a Mr. Brown to dine with me.

 


16. Horses returnd from carrying Colo. Loyd. Mr. Barclay—Mr. Goldsbury Mr. Hardwick, Mr. Jno. Lewis & Mr. Wn. Washington Junr. dined here.


   
   mr. goldsbury: probably one of the brothers of John Barclay’s wife, Rachel Goldsborough Barclay. Her three brothers were Nicholas, Thomas, and Foster Goldsborough (hansonGeorge A. Hanson. Old Kent: The Eastern Shore of Maryland: Notes Illustrative of the most Ancient Records of Kent County . . .. Baltimore, 1876., 294–96).



   
   John Lewis (1747–1825), only son of Fielding Lewis by his first wife, Catherine Washington Lewis, lived in Fredericksburg until 1811, when he removed to Kentucky. He was married five times (see sorleyMerrow Egerton Sorley, comp. Lewis of Warner Hall: The History of a Family . . .. 1935. Reprint. Baltimore, 1979., 131–32).



 


17. Mr. Jno. Lewis & W. Washington dind here. We drank Tea with My Lord.
 


18. Mr. Barclay, Mr. Wodrow & Mr. Wood dined here. My Lord the two Colo. Fx’s & others drank Tea here.

   
   
   mr. wodrow: probably either Alexander or Andrew Wodrow. Alexander Wodrow served as provisioner of the garrison at Fort Cumberland during the French and Indian War and voted for GW in the Frederick County burgesses election of 1758. In 1774 he served on the committee of safety of King George County. Andrew Wodrow, perhaps a younger brother or son of Alexander, was clerk of the King George County committee of safety in 1775 and served in the Revolution as major and lieutenant colonel of the Virginia militia 1779–81 and as brigadier quartermaster of the Hampshire County militia. He was clerk of the Hampshire County court from c.1787 to c.1793 and represented the county at the Virginia Constitutional Convention in 1788.


   
   
   James Wood (1741–1813) was the son of James Wood (1707–1759), the founder of Winchester, Va. He was a Frederick County burgess from 1766–76 and signed the Virginia nonimportation agreement of this year and 1770. He served throughout the Revolution and was later elected governor of Virginia.



 


19. Rid with Mrs. Washington & others to the Cacapehon Mountain—to see the prospect from thence. Mr. Barclay, Mr. Thruston & Mr. Power dined with us.
 


20. Went to Church in the fore and Afternoon. Mr. Jno. Lewis dind here. Lord Fairfax the two Colo. Fairfaxs & others drank Tea here.
 


21. Mr. Maze & Lady, Mr. Sebastian, Mr. Barclay, Mr. Allison dind here. Lord Fairfax &ca. drank Tea here.


   
   Rev. Benjamin Sebastian (c.1745–1834) was rector of Frederick Parish in Frederick County, 1766–67 and of St. Stephen’s Parish in Northumberland County, 1767–77. He removed to Maryland and then to Kentucky, where he

practiced law and served as a judge during the 1790s (goodwinEdward Lewis Goodwin. The Colonial Church in Virginia: With Biographical Sketches of the First Six Bishops of the Diocese of Virginia, And Other Historical Papers, together with Brief Biographical Sketches of the Colonial Clergy of Virginia. Milwaukee, 1927., 305). Allison is probably John Allison, a merchant of Alexandria.



 


22. Mr. Jno. Lewis dined here.
 


23. Dined alone—Patcy unwell.

	
   
   Patsy had “found little benefit” from taking the waters, but the Washingtons had decided to continue the experiment for another week or two in order to be sure there was no help for her here. The springs at this time were crowded with people from all walks of life seeking to restore their health. The waters, GW wrote to a friend, “are applied . . . in all cases, altho there be a moral certainty of their hurting in some. Many poor, miserable objects are now attending here, which I hope will receive the desired benefit, as I dare say they are deprivd of the means of obtaining any other relief, from their Indigent Circumstances” (GW to John Armstrong, 18 Aug. 1769, PHi: Gratz Collection).



 


24. Rid to Cacapeon with Lord Fairfax, the 2 Colo. Fairfaxs, Mr. Kimble Mrs. Washington & Patcy Custis.


   
   mr. kimble: possibly Peter Kemble (1704–1789), president of the royal council of New Jersey.



 


25. Dined here Mr. Jno. Lewis and Mr. Flint.


   
   Mr. Flint may be John, John Jr., or Thomas Flint of Frederick County, Md. John Flint was registrar of Prince George’s Parish, and Thomas Flint kept a school in Frederick County. A Pennsylvania traveler recorded having been to “Flints on Potomak abot. 12 Miles above Fort Frederick, civil people” (kennyJohn W. Jordan, ed. “Journal of James Kenny, 1761–1763.” Pennsylvania Magazine of History and Biography 37 (1913): 152–201., 200). This location was at the mouth of the Monocacy River and midway between Mount Vernon and the Pennsylvania line.



 


26. Dined alone.
 


27. Dined with Lord Fairfax & drank Tea there also.
 


28. Lord Fairfax, Colo. R. Fairfax, Mr. Allan, Mr. Meldrum & Colo. Stephen dined here.


   
   Rev. William Meldrum, licensed by the bishop of London to preach in Virginia in 1756, served as rector of Frederick Parish in Frederick County for a time before 1765.



 


29. Dined alone.
 


30. Old Mr. Flint dined with us, otherwise we were alone.
 


31. Mr. Johnston, Mr. Wodrow, Captn. Dalton, his Daughter & Miss Terrett Dined here.
